Citation Nr: 1130053	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to a compensable evaluation for residuals of a right radius fracture.

6.  Entitlement to an evaluation greater than 10 percent for residuals of a right heel fracture.  

7.  Entitlement to an evaluation greater than 30 percent for chronic right shoulder separation, status post distal clavicle resection surgery.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an April 2007 decision by the Atlanta RO in Decatur, Georgia.  The case was certified by the Atlanta RO.  

In November 2007, a Decision Review Officer (DRO) hearing was held.  

In July 2010, a hearing was held before the undersigned sitting at the RO.  At that time, the record was held open for 60 days for the submission of additional evidence.  To date, such evidence has not been received.  

As discussed below, the Board finds new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  Evidence of record also shows diagnoses of depression and major depressive disorder.  The Board acknowledges that entitlement to service connection for depression was previously denied in November 2004.  Notwithstanding, the Board has rephrased the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a low back disability, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to increased evaluations for residuals of a right radius fracture, residuals of a right heel fracture, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1998, the Board denied entitlement to service connection for a low back disorder; the Veteran did not appeal this decision.  

2.  Evidence associated with the record since the April 1998 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  

3.  In November 2004, the RO denied entitlement to service connection for PTSD; the Veteran did not appeal this decision.  

4.  Personnel records show the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War; under the revised PTSD regulation, his lay statements regarding stressors related to this service are sufficient to constitute new and material evidence.  


CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The November 2004 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.304(f)(3) (2010); Veterans Benefits Administration (VBA) Training Letter 10-05 (Revised) (November 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claims of entitlement to service connection for a low back disability and for PTSD and to remand for further development, a detailed discussion of how VA complied with the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  

Analysis

New and material evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

      i. Low back disability

In July 1994, the RO denied entitlement to service connection for a back disability.  The Veteran appealed this decision.  In April 1998, the Board denied entitlement to service connection for a low back disorder, essentially based on a finding that there was no clinical evidence of an acquired low back disorder and that medical evidence showed only congenital spinal bifida occulta for which service connection could not be granted.  The Veteran did not appeal the Board's decision and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

A statement received in April 2004 was apparently construed as a claim to reopen.  In November 2004, the RO determined that new and material evidence had not been submitted.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Pertinent evidence at the time of the April 1998 Board decision included service treatment records, VA examinations, and hearing testimony.  

Service treatment records show that in September 1979, the Veteran complained of low back pain after lifting a heavy weight.  Examination showed tenderness of the right paraspinus muscles and muscle spasm.  In August 1991, the Veteran complained of back pain which occurred after exercising and stretching.  The impression was muscle spasm.  

On VA examination in February 1994, the Veteran reported intermittent back pain.  The relevant diagnosis was history of low back syndrome.  

In December 1994, the Veteran testified that he experienced muscle spasms in his low back.  

On VA examination in July 1995, the Veteran again complained of back pain.  X-ray of the lumbar spine showed normal spine and sacroiliac joints but posterior spina bifida occulta was noted.  Relevant diagnosis was history of low back syndrome.  

Extensive evidence has been added to the record since the April 1998 decision.  This includes medical records showing complaints and treatment related to low back pain.  A September 2003 MRI of the lumbar spine showed mild degenerative disc disease at L4-5 and L5-S1 with very mild protrusion of the discs at both levels, not causing nerve root impingement or significant canal stenosis.  This evidence was not previously considered and is new.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the medical evidence shows a currently diagnosed acquired low back disorder.  The claim is reopened.  

      ii. PTSD

In November 2004, the RO denied entitlement to service connection for PTSD, essentially based on a finding that the diagnosis did not meet relevant diagnostic criteria and because there was no evidence of a verified stressor.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2006, the Veteran submitted a claim to reopen.  In April 2007, the RO determined that new and material evidence had not been submitted.  The Veteran disagreed and subsequently perfected this appeal.  

At the time of the November 2004 denial, relevant evidence included service personnel records, VA medical records, and the Veteran's statements.  

Service personnel records show that the Veteran served in Southwest Asia from August 1990 to April 1991.  He participated in the campaign titled "Defense of Saudi Arabia/Liberation and Defense of Kuwait."  His military occupational specialty was tank commander.  

On VA Persian Gulf examination in February 1994, the Veteran reported flashbacks and nightmares related to his experiences in the Persian Gulf.  He reported Iraqis burning tanks and blowing up an Iraqi ammunition supply.  A March 1994 VA psychiatric consult indicates that the Veteran was possibly experiencing PTSD and an Axis II condition.  It was further noted that the possible Axis I condition of PTSD may be mixed with bipolar characteristics.  

In February 2004, the Veteran was admitted to a VA facility with complaints of depression.  He also reported that he relives events of the Persian Gulf War.  The axis I discharge diagnosis included PTSD.  

Pertinent evidence received since the November 2004 decision includes VA records and the Veteran's statements and testimony.  The Veteran underwent a VA psychology consult in February 2006.  At that time, he reported PTSD symptoms such as nightmares and flashbacks related to his experiences in the first Iraq war.  He stated that he was a tank commander and cavalry scout and was involved in several firefights.  He described seeing several soldiers die and having to identify the bodies.  The diagnosis included chronic PTSD.  

At the November 2007 hearing, the Veteran reported that he engaged in combat fighting and shooting, he did not know if he was going to live or die, and it worried him so much.  He had to deal with all of the dead soldiers from Iraq.  He also testified that there were wild dogs eating the bodies.  

At the July 2010 travel board hearing, the representative argued that, in light of the changes to the PTSD regulations and that VA has conceded that the Veteran was in a combat area and offered stressor statements, they did not feel there was any need for additional testimony.  

On review, additional medical records show continued treatment for PTSD, and the Veteran's stressor statements essentially reiterate previous contentions.  The Board notes, however, that VA amended its rules for adjudicating PTSD claims to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  For claims to reopen a previously denied PTSD claim, new and material evidence is still required as the regulatory amendment is not considered liberalizing under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity"- as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 10-05 (Revised) (November 15, 2010).

The Veteran's service personnel records confirm he was stationed in the Southwest Asia theater of operations during the Persian Gulf War.  Considering the Veteran's stressor statements, the claim is reopened herein.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  



REMAND

On review, the Board finds that additional development is needed regarding the reopened claims and the evaluation claims currently on appeal.  Issue specific development will be addressed in further detail below.  

Evidence of record shows that the Veteran is currently receiving disability benefits from the Social Security Administration.  On review, these records have not been obtained.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  These records are potentially relevant to the appeal issues and should be obtained.  38 C.F.R. § 3.159(c)(2).  

Evidence of record also shows that the Veteran receives VA treatment.  At the travel board hearing, the Veteran testified that all current treatment is at the VA Medical Center in Augusta.  On review, VA records were last printed in October 2009.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Service connection

	i. Low back disability

The Veteran contends that he currently has a low back disability related to military service.  In his August 2006 Form 9, the Veteran reported that he had a lot of back pain during active duty but did not report it.  At the DRO hearing, the Veteran testified that he slammed his back on parachute jumps and had a lot of back pain.  At the travel board hearing, the Veteran testified that he was a paratrooper with some 94 jumps.  

Evidence of record shows that the Veteran sustained a work-related back injury in January 2003 and has had back pain since then.  A September 2004 independent medical examination indicates that it appears that causation does exist between the diagnosis of lumbar strain and the alleged work injury.  

Notwithstanding evidence of a post-service low back injury, evidence of record also indicates that the Veteran was seen during service for low back complaints and has reported back pain since that time.  Service records also show that he was awarded a Parachutist Badge and his reports of multiple parachute jumps appear credible.  Under the circumstances of this case, the Board finds that an examination and medical opinion are needed to determine the nature and etiology of any currently diagnosed low back disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that efforts should be made to obtain records related to the Veteran's workers' compensation claim.  38 C.F.R. § 3.159(c)(1).  

	ii. PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Evidence of record does not show that the Veteran received any awards or decorations establishing combat participation, and he has not provided sufficient details regarding claimed stressors to attempt verification through official sources.  As noted, however, the PTSD regulations were amended during the pendency of this appeal.  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Throughout the appeal, the Veteran has reported stressors related to his service in the Persian Gulf.  Various stressors were discussed in the portion of this decision addressing whether new and material evidence had been submitted.  On review, it is unclear whether the Veteran currently has a confirmed diagnosis of PTSD related to his military service.  Considering the evidence of record, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon. 

Increased evaluations

	i. Residuals of a right radius fracture

At the DRO hearing, the Veteran reported that he has a thumping pain and his wrist sometimes gives out.  He has problems lifting anything heavy.  

On review, the Veteran most recently underwent a VA examination to determine the current severity of his right radius fracture in May 2004.  Given the length of time since the previous examination, as well as the Veteran's report of functional impairment, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

Additionally, information in the claims file shows that the Veteran suffered a right hand/elbow injury at work in January 2003.  Private records show complaints of numbness and tingling with pain of the right forearm and ring and little fingers.  A September 2004 independent medical examination indicates that it appears causation exists between right ulnar neuritis and the January 2003 work injury.  The Veteran underwent a right ulnar nerve transposition in December 2004.  A current examination should also consider whether any neurologic findings are related to or aggravated by service-connected disability.  

	ii. Residuals of a right heel fracture

At the travel board hearing, the Veteran testified that the right heel disability has gotten progressively worse and was not agitated by the work related incident.  He reported that he experiences chronic right heel pain.  He also has swelling if he is on his feet too long.  

On review, the Veteran most recently underwent a VA examination to assess the severity of his disability in October 2006.  Given the Veteran's complaints and the length of time since the previous examination, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327; Green.

	iii. Right shoulder disability

VA records show complaints and treatment related to the right shoulder disability.  The Veteran underwent right shoulder surgery in October 2005.  He was most recently examined for VA purposes in October 2006.  

In his June 2007 notice of disagreement, the Veteran reported that his condition has worsened a great deal.  At the travel board hearing, the Veteran reported that he experiences pain at about 25 degrees and also has fatigue and weakness.

Given the Veteran's complaints of worsening symptoms and the length of time since the previous examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327; Green.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records upon which any claim for disability benefits was based.  All records obtained and any responses received must be associated with the claims file. 

2.  Request relevant records from the VA Medical Center in Augusta, Georgia for the period from October 2009 to the present.  All records obtained and any responses received must be associated with the claims file. 

3.  Contact the Veteran and ask him to provide information regarding any workers' compensation claim related to the January 2003 injury.  He should identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  Upon receipt of this information, the RO should request relevant records.  If an authorization is needed from the claimant, it should be requested.  All records obtained and any responses received must be associated with the claims file.  

4.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any current lumbar spine disability.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND should be made available to the examiner. 
 
The examiner is requested to provide an opinion addressing whether it is at least as likely as not that any currently diagnosed lumbar spine disability is related to service or events therein.  In making this determination, the examiner is requested to discuss the Veteran's in-service complaints as well as his reports of back pain related to parachute jumping.  The impact of the January 2003 on-the-job injury must also be discussed.  
 
A complete rationale should be provided for any opinion offered.  
 
6.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder and a copy of the REMAND should be made available to the examiner.  

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported stressors concerning Persian Gulf service are related to his fear of hostile military or terrorist activities and if so, whether the diagnosis is at least as likely as not related to such stressors.  

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active service or events therein.  

A complete rationale should be provided for any opinion offered.  

7.  The RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine the current severity of the residuals of a right radius fracture, residuals of a right heel fracture, and right shoulder disability.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any residuals of a right radius fracture, residuals of a right heel fracture, and a right shoulder disability.  

The examiner is also requested to discuss any current right upper extremity neurologic findings and indicate whether such are related to or aggravated by service-connected disability, as opposed to the January 2003 on-the-job injury.  

A complete rationale for any opinion expressed should be provided.  
   
8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Rebecca Feinberg
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


